DETAILED ACTION   

1.	The Office Action is in response to Application 16757542 filed on 04/20/2020. Claims 1-21 are pending.       

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16757542 filed on 04/20/2020.
Priority #			 Filling Data			 Country
17197809.1		             2017-10-23			  EP

			Information Disclosure Statement
4.  	The information disclosure statements (IDS) submitted on 04/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“control unit …” in claim 1, 4, 5;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“control unit …” corresponding to fig. 1, component CTRL and paragraph 0075-0076, which is part of hardware system in fig. 1.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1, 3, 12, 13-14, 18-20  are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by WANG et al. (US 20170026590).   

	Regarding claim 1, WANG teaches an image sensor arrangement (fig. 13) for determining a three-dimensional image (paragraph 0078, … using two readout paths, one for color images and one for depth images), comprising: 
	an image sensor (fig. 13, component 1310) comprising an array of global shutter pixels (fig. 9; freeze frame shutter; global shutter shown in fig. 8B), 
	a control unit (fig. 13, component 1320) configured to drive the image sensor in an imaging mode (fig. 12, step 1210) and in a time-of-flight mode (paragraph 0016, … using the time-of-flight principle); 
	wherein: in the imaging mode, the control unit drives at least some of the pixels according to an imaging timing sequence (as shown in fig. 8A), 
	in the time-of-flight mode, the control unit drives at least some of the pixels according to a time-of-flight, TOF, timing sequence (paragraph 0007, … the determination of distance, or depth, can be made by using a Time-of-Flight (“TOF”) principle, where a camera that has the array also has a separate light source. The light source illuminates an object that is to be imaged, and the depth pixel Z captures a reflection of that illumination. The distance is determined from the total time of flight of that illumination, from the separate light source, to the object and back to the depth pixel), 
	and at least a first subset of pixels are operated with a phase delay with respect to at least a second subset of pixels according to a first phase and a second phase respectively (fig. 6B shows the phase delay; paragraph 0054, … In the particular case of FIG. 6B, the four clock signals can have a 90 degree phase shift from each other, which enables a specific type of estimation of depth. They can implement a variety of different patterns, such as was described in US20110129123, which is hereby incorporated by reference. One of the patterns can be a phase mosaic).
	
	Regarding claim 12, WANG teaches a method for determining a three-dimensional image (fig. 13) (paragraph 0078, … using two readout paths, one for color images and one for depth images), comprising: 
	an image sensor (fig. 13, component 1310) comprising an array of global shutter pixels (fig. 9; freeze frame shutter; global shutter shown in fig. 8B), 
	the method comprising the steps of
	driving the pixels of the image sensor in an imaging mode according to an imaging timing sequence (fig. 12, step 1210; as shown in fig. 8A); 
	driving the pixels of the image sensor in a time-of-flight mode according to a time-of-flight, TOF, timing sequence (paragraph 0016, … using the time-of-flight principle ; paragraph 0007, … the determination of distance, or depth, can be made by using a Time-of-Flight (“TOF”) principle, where a camera that has the array also has a separate light source. The light source illuminates an object that is to be imaged, and the depth pixel Z captures a reflection of that illumination. The distance is determined from the total time of flight of that illumination, from the separate light source, to the object and back to the depth pixel), 
	wherein: at least a first subset of pixels are operated with a phase delay with respect to at least a second subset of pixels according to a first phase and a second phase, respectively (fig. 6B shows the phase delay; paragraph 0054, … In the particular case of FIG. 6B, the four clock signals can have a 90 degree phase shift from each other, which enables a specific type of estimation of depth. They can implement a variety of different patterns, such as was described in US20110129123, which is hereby incorporated by reference. One of the patterns can be a phase mosaic).

Regarding claim 3,  WANG teaches the limitations of claim 1 as discussed above. In addition, WANG further discloses that the pixels of the array of global shutter pixels are configured to be operated in both the imaging mode and the time-of-flight mode depending on whether the pixels are driven according to the TOF timing sequence or the imaging timing sequence, respectively (fig.  8B; fig. 12, 1210; paragraph 0007, … The distance is determined from the total time of flight of that illumination, from the separate light source, to the object and back to the depth pixel; paragraph 0064, … According to an operation 1210, an array is exposed to an image, so as to cause a depth photodiode in the array to emit charges).

Regarding claim 14,  WANG teaches the limitations of claim 12 as discussed above. In addition, WANG further discloses that the pixels of the array of global shutter pixels are configured to be operated in both the imaging mode and the time-of-flight mode depending on whether the pixels are driven according to the TOF timing sequence or the imaging timing sequence, respectively (fig.  8B; fig. 12, 1210; paragraph 0007, … The distance is determined from the total time of flight of that illumination, from the separate light source, to the object and back to the depth pixel; paragraph 0064, … According to an operation 1210, an array is exposed to an image, so as to cause a depth photodiode in the array to emit charges).

Regarding claims 18,  WANG discloses teaches the limitations of claim 12 as discussed above. In addition, WANG further discloses that at least three phases, or four phases, such that: at least some pixels are arranged in 2×2 matrix groups, and at least three pixels, or four pixels, in a 2×2 matrix group are operated with different phases, respectively (fig. 4, kernel is 2x2 matrix; paragraph 0003, … Kernel 100 incorporates color pixels, designated as R, G, or B, and a depth pixel).

Regarding claims 19,  WANG discloses teaches the limitations of claim 12 as discussed above. In addition, WANG further discloses that the pixels are readout in a readout mode such that pixel values accumulated during the imaging mode are used to construct a two-dimensional image (fig. 12, step 1210), pixel values accumulated during the time-of-flight mode are used to construct a depth information image (paragraph 0007, … using a Time-of-Flight (“TOF”) principle, where a camera that has the array also has a separate light source. The light source illuminates an object that is to be imaged, and the depth pixel Z captures a reflection of that illumination. The distance is determined from the total time of flight of that illumination), and the two-dimensional image and the depth information image are combined into a three-dimensional image (fig. 12, step 1230).

 Regarding claims 20,  WANG discloses teaches the limitations of claim 19 as discussed above. In addition, WANG further discloses that the readout mode of pixel values accumulated during the time-of-flight mode are used to construct a depth information image for each subset of pixels separately or the separate depth information images for each subset of pixels are combined into a combined depth information image (fig. 12, step 1120-1130; paragraph 0065-0066, … operation 1220, the charges emitted from the depth photodiode are gated concurrently through the transfer gates. Concurrent gating can be implemented in a number of ways, such as by driving two transfer gates with the same CLK signal… a next operation 1230, depth information about the image is generated from the gated charges, and output).


Claim Rejections - 35 USC §103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 2, 4, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  WANG et al. (US 20170026590) and in view of  Oggier et al. (US 20120098964).
Regarding claims 2, WANG discloses teaches the limitations of claim 1 as discussed above. In addition, WANG further discloses that and in the imaging mode, said first subset of pixels and said second subset of pixels are driven without phase delay (fig. 12, step 1210).
It is noticed that WANG does not disclose explicitly that in the time-of-flight mode at least a first subset of pixels are driven with a phase delay with respect to at least a second subset of pixels according to a first phase and a second phase. 
Oggier discloses that in the time-of-flight mode (fig. 1) at least a first subset of pixels are driven with a phase delay with respect to at least a second subset of pixels according to a first phase and a second phase (fig. 4; paragraph 0032, … For each of the sub-exposures SEa-SEe, the phase of the illumination 20 and the sensor 90 is changed by electronics control units 60-1, 60-2. A common phase delay D1, D2 is added to the illumination module 20 and the sensor 90 for each of the sub-exposures in the emitted signals ES1, ES2 for each of the cameras 10-1, 10-2. These phase delays D1, D2 are different for the different cameras 10-1, 10-2).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that in the time-of-flight mode (fig. 1) at least a first subset of pixels are driven with a phase delay with respect to at least a second subset of pixels according to a first phase and a second phase as a modification to the arrangement for the benefit of that TOF cameras are based on the phase-measurement technique of emitted intensity-modulated light (paragraph 0002).

Regarding claims 4, WANG discloses teaches the limitations of claim 1 as discussed above. In addition, WANG further discloses that an emitter configured to emit a plurality of light pulses (paragraph 0007, … a camera that has the array also has a separate light source. The light source illuminates an object that is to be imaged, and the depth pixel Z captures a reflection of that illumination).
It is noticed that WANG does not disclose explicitly that in response to respective trigger pulses of an emitter control signal; wherein in the time-of-flight mode, the control unit generates the emitter control signal and the phases are defined with respect to the trigger pulses of the emitter control signal. 
Oggier discloses that in response to respective trigger pulses of an emitter control signal; wherein in the time-of-flight mode, the control unit generates the emitter control signal and the phases are defined with respect to the trigger pulses of the emitter control signal (fig. 1, component 60 and 20; paragraph 0021-0022, … Modulated illumination light ES emitted from an illumination module or light source 20 of the camera 10 is sent to the object 30 of a scene… An electronics control unit 60 controls the timing of the illumination 20 and sensor 90. The phase values of all pixels 100 correspond to the particular distance information of the corresponding point in the scene).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that in response to respective trigger pulses of an emitter control signal; wherein in the time-of-flight mode, the control unit generates the emitter control signal and the phases are defined with respect to the trigger pulses of the emitter control signal as a modification to the arrangement for the benefit of that TOF cameras are based on the phase-measurement technique of emitted intensity-modulated light (paragraph 0002).

Regarding claims 13, WANG discloses teaches the limitations of claim 12 as discussed above. In addition, WANG further discloses that and in the imaging mode, said first subset of pixels and said second subset of pixels are driven without phase delay (fig. 12, step 1210).
It is noticed that WANG does not disclose explicitly that in the time-of-flight mode at least a first subset of pixels are driven with a phase delay with respect to at least a second subset of pixels according to a first phase and a second phase. 
Oggier discloses that in the time-of-flight mode (fig. 1) at least a first subset of pixels are driven with a phase delay with respect to at least a second subset of pixels according to a first phase and a second phase (fig. 4; paragraph 0032, … For each of the sub-exposures SEa-SEe, the phase of the illumination 20 and the sensor 90 is changed by electronics control units 60-1, 60-2. A common phase delay D1, D2 is added to the illumination module 20 and the sensor 90 for each of the sub-exposures in the emitted signals ES1, ES2 for each of the cameras 10-1, 10-2. These phase delays D1, D2 are different for the different cameras 10-1, 10-2).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that in the time-of-flight mode (fig. 1) at least a first subset of pixels are driven with a phase delay with respect to at least a second subset of pixels according to a first phase and a second phase as a modification to the method for the benefit of that TOF cameras are based on the phase-measurement technique of emitted intensity-modulated light (paragraph 0002).

Regarding claims 15, WANG discloses teaches the limitations of claim 12 as discussed above. In addition, WANG further discloses that an emitter configured to emit a plurality of light pulses (paragraph 0007, … a camera that has the array also has a separate light source. The light source illuminates an object that is to be imaged, and the depth pixel Z captures a reflection of that illumination).
It is noticed that WANG does not disclose explicitly that in response to respective trigger pulses of an emitter control signal; wherein in the time-of-flight mode, the control unit generates the emitter control signal and the phases are defined with respect to the trigger pulses of the emitter control signal. 
Oggier discloses that in response to respective trigger pulses of an emitter control signal; wherein in the time-of-flight mode, the control unit generates the emitter control signal and the phases are defined with respect to the trigger pulses of the emitter control signal (fig. 1, component 60 and 20; paragraph 0021-0022, … Modulated illumination light ES emitted from an illumination module or light source 20 of the camera 10 is sent to the object 30 of a scene… An electronics control unit 60 controls the timing of the illumination 20 and sensor 90. The phase values of all pixels 100 correspond to the particular distance information of the corresponding point in the scene).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that in response to respective trigger pulses of an emitter control signal; wherein in the time-of-flight mode, the control unit generates the emitter control signal and the phases are defined with respect to the trigger pulses of the emitter control signal as a modification to the method for the benefit of that TOF cameras are based on the phase-measurement technique of emitted intensity-modulated light (paragraph 0002).

	Regarding claims 16, the combination of WANG, Oggier discloses teaches the limitations of claim 15 as discussed above. In addition, WANG further discloses that the trigger pulses of the emitter control signal occur in a non-periodical pattern, wherein each trigger pulse has a rectangular pulse waveform and a constant pulse duration, and wherein the trigger pulses are not repeated with a constant but random period, or the trigger pulses of the emitter control signal occur in a periodical pattern, wherein each trigger pulse has a rectangular pulse waveform and a constant pulse duration, and wherein the trigger pulses are repeated with a constant period (as shown in fig. 11, clkA/clkB occur in a non-periodical pattern, wherein each trigger pulse has a rectangular pulse waveform and a constant pulse duration, and wherein the trigger pulses are not repeated with a constant but random period).

10. 	Claims 5-10, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  WANG et al. (US 20170026590) and in view of  Ovsiannikov et al. (US 20110129123).
Regarding claims 5, WANG discloses teaches the limitations of claim 1 as discussed above. In addition, WANG further discloses that the imaging sensor comprises transfer lines connected to a driver logic (fig. 13, component 1330).
It is noticed that WANG does not disclose explicitly that a first subset of transfer lines are coupled to pixels of the first subset by means of first control lines, respectively, a second subset of transfer lines are coupled to pixels of the second subset by means of second control lines respectively, and the driver logic is connected to the control unit to operate the pixels of the first subset according to the first phase and to operate the pixels of the second subset according to the second phase. 
Ovsiannikov discloses that a first subset of transfer lines are coupled to pixels of the first subset by means of first control lines, respectively, a second subset of transfer lines are coupled to pixels of the second subset by means of second control lines respectively, and the driver logic is connected to the control unit (fig. 1, component 120) to operate the pixels of the first subset according to the first phase and to operate the pixels of the second subset according to the second phase (fig. 1, component 160, in which, the first arrow is a first subset of transfer lines are coupled to pixels of the first subset by means of first control lines and second arrow is a second subset of transfer lines are coupled to pixels of the second subset by means of second control lines ; paragraph 0037, … The row driver 160 transmits control signals for operating corresponding pixel from among the pixels of the pixel array 110 to the corresponding pixels).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that a first subset of transfer lines are coupled to pixels of the first subset by means of first control lines, respectively, a second subset of transfer lines are coupled to pixels of the second subset by means of second control lines respectively, and the driver logic is connected to the control unit to operate the pixels of the first subset according to the first phase and to operate the pixels of the second subset according to the second phase as a modification to the arrangement for the benefit of that transmits control signals for operating corresponding pixel from among the pixels of the pixel array (paragraph 0037).

	Regarding claims 6, the combination of WANG and Ovsiannikov discloses teaches the limitations of claim 5 as discussed above. In addition, Ovsiannikov further discloses that a third subset of transfer lines are coupled to pixels of a third subset by means of third control lines, respectively, and/or a fourth subset of transfer lines are coupled to pixels of a fourth subset by means of fourth control lines, respectively, and the driver logic is arranged to operate the pixels of the third and/or the fourth subset according to a third phase and a fourth phase (fig. 1, component 160 third arrow and forth arrow; paragraph 0037, … The row driver 160 transmits control signals for operating corresponding pixel from among the pixels of the pixel array 110 to the corresponding pixels).
	The motivation of combination is the same as in claim 5’s rejection.

	Regarding claims 7, the combination of WANG and Ovsiannikov discloses teaches the limitations of claim 5 as discussed above. In addition, Ovsiannikov further discloses that the subsets of pixels are arranged in the array such that any given pixel coupled to a subset of transfer lines by means of a respective control has at least one neighboring pixel that is coupled to a different subset of transfer lines by means of a respective control line (as shown in fig. 3, component 310/320/330/340  are arranged in the array such that any given pixel coupled to a subset of transfer lines by means of a respective control has at least one neighboring pixel that is coupled to a different subset of transfer lines by means of a respective control line).
	The motivation of combination is the same as in claim 5’s rejection.

	Regarding claims 8, the combination of WANG and Ovsiannikov discloses teaches the limitations of claim 7 as discussed above. In addition, Ovsiannikov further discloses that the pixels from a subset are connected to transfer lines by means of their connection lines such that: pixels arranged in a common column of the array are operated according to a same phase, or pixels arranged in a common column of the array are operated according to a same phase, or at least some diagonally adjacent pixels from different columns or rows are operated with a same phase (as shown in fig. 3, component 310/320/330/340  arranged in a common column of the array are operated according to a same phase).
	The motivation of combination is the same as in claim 5’s rejection.

	Regarding claims 9, the combination of WANG and Ovsiannikov discloses teaches the limitations of claim 1 as discussed above. In addition, WANG further discloses that subset are arranged in 2×2 matrix groups (fig. 4, kernel is 2x2 matrix; paragraph 0003, … Kernel 100 incorporates color pixels, designated as R, G, or B, and a depth pixel ); Ovsiannikov further discloses that some pixels from the first, second, third and fourth subset are arranged in matrix groups and are connected to transfer lines by means of their connection lines such that the pixels arranged in a   matrix group are operated with different phases (as shown in fig. 3, component 310/320/330/340  first, second, third and fourth subset and operated with different phases).
	The motivation of combination is the same as in claim 5’s rejection.

	Regarding claims 10, the combination of WANG and Ovsiannikov discloses teaches the limitations of claim 1 as discussed above. In addition, Ovsiannikov further discloses that pixels of a same subset are connected to shared transfer lines and/or shared control lines, or, between two adjacent pixels (as shown in fig. 1 and fig. 3, component 310/320/330/340 are connected to shared transfer lines and/or shared control lines).
	The motivation of combination is the same as in claim 5’s rejection.

	Regarding claims 17, WANG   discloses teaches the limitations of claim 12 as discussed above.
It is noticed that WANG does not disclose explicitly that the time-of-flight mode comprises at least two-phases such that pixels arranged in a common column of the array are operated according to a same phase, or pixels arranged in a common column of the array are operated according to a same phase, or at least some diagonally adjacent pixels from different columns or rows are operated with a same phase. 
Ovsiannikov discloses that the time-of-flight mode comprises at least two-phases such that pixels arranged in a common column of the array are operated according to a same phase, or pixels arranged in a common column of the array are operated according to a same phase, or at least some diagonally adjacent pixels from different columns or rows are operated with a same phase (fig. 1, component 120) to operate the pixels of the first subset according to the first phase and to operate the pixels of the second subset according to the second phase (as shown in fig. 3, component 310/320/330/340  arranged in a common column of the array are operated according to a same phase).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the time-of-flight mode comprises at least two-phases such that pixels arranged in a common column of the array are operated according to a same phase, or pixels arranged in a common column of the array are operated according to a same phase, or at least some diagonally adjacent pixels from different columns or rows are operated with a same phase as a modification to the method for the benefit of that transmits control signals for operating corresponding pixel from among the pixels of the pixel array (paragraph 0037).

Regarding claims 21, WANG discloses teaches the limitations of claim 20 as discussed above. 
It is noticed that WANG does not disclose explicitly that the separate depth information image of a given subsets of pixels is interpolated for pixels of other subsets using an interpolation algorithm and/or a color interpolation algorithm. 
Ovsiannikov discloses that the separate depth information image of a given subsets of pixels is interpolated for pixels of other subsets using an interpolation algorithm and/or a color interpolation algorithm (paragraph 0007, … The image sensor may further include an interpolation unit configured to interpolate distance information of each of the first plurality of pixels by using distance information of adjacent pixels).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the separate depth information image of a given subsets of pixels is interpolated for pixels of other subsets using an interpolation algorithm and/or a color interpolation algorithm as a modification to the method for the benefit of that interpolate distance information of each of the first plurality of pixels by using distance information of adjacent pixels (paragraph 0007).

11. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  WANG et al. (US 20170026590) and in view of  KIM et al. (EP 2830311).
Regarding claims 11, WANG discloses teaches the limitations of claim 1 as discussed above.
It is noticed that WANG does not disclose explicitly that the image sensor comprises a plurality of micro-lenses, and two or more pixels are arranged under a same micro-lens, respectively. 
KIM discloses that the image sensor comprises a plurality of micro-lenses, and two or more pixels are arranged under a same micro-lens, respectively (paragraph 0053, … the sensor
capable of receiving a plurality of images may be implemented with one of a time of flight sensor, a micro lens array).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology that the image sensor comprises a plurality of micro-lenses, and two or more pixels are arranged under a same micro-lens, respectively as a modification to the arrangement for the benefit of that input a plurality of images photographed at different view points for the subject by using a method of forming the entire image using a lens (paragraph 0053).

12. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423